DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 5, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mutiomic” in claims 5 and 15 is not a term in the art and Applicant has not provided a special definition for this term within the specification. The term is indefinite because the specification does not clearly define this term. Examiner is interpreting “mutiomic” to be referring to generic data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to a method and claims 11-20 are drawn to a method, both of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) generating a global patient record for a first patient, 2) receiving a query request having one or more parameters for patient data from a 7data consumer, 3) correlating, via an EHR Data utility (where the utility is a person), the one or more parameters with a plurality of global patient records to find matching patient data, 4) returning the matching patient data from one or more data providers to the data lIconsumer, and 5) 12paying a royalty to the one or more data providers, the utility and the first patient. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including marketing or sales activities or behaviors/ business relations). For example, claim 1 describes a method of exchanging data for royalties in a buyer-seller manner that involves a third-party to mediate the exchanging of items.
Additionally, claim 11 recites, in part, performing the steps of 1) storing patient-related data received from a data provider, 2) receiving a data sale request, having one or more data sales criteria, from a data 19consumer, 3) querying for patient data matching the data sales criteria, 4) generating a data sale result set having patient data that matches the data sale request, and 5) facilitating settlement between the data consumer and the data provider by paying a royalty to the parties that contributed data to the data sale result set. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, commercial or legal interactions (including marketing or sales activities or behaviors/ business relations). For example, claim 1 describes a method of exchanging data for royalties in a buyer-seller manner that involves a third-party to mediate the exchanging of items.
Depending claims 2-10 and 12-20 include all of the limitations of claims 1 and 11, and therefore likewise incorporate the above described abstract idea. Depending claims 7 and 17 add the additional step of “automatically identifying the recipients of a data sale purchase by storing a list of the parties that provide patient data included in the result set”. Additionally, the limitations of depending claims 2-6, 8-10, 12-16, and 18-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-10 and 12-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) an encrypted network, 3) a database/global patient record 17database, 4) a distributed ledger, and 5) a smart contract on a blockchain to perform the claimed steps.
The 1) processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, page 12, line 20 to page 13, line 13).
The 3) database/global patient record 17database adds insignificant extra-solution activity to the abstract idea (such as recitation of a database amounts to mere data gathering, see MPEP 2106.05(g)).
The 2) encrypted network, 4) distributed ledger, and 5) smart contract on a blockchain generally link the abstract idea to a particular technological environment or field of use (such as computing and blockchain, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) an encrypted network, 3) a database/global patient record 17database, 4) a distributed ledger, and 5) a smart contract on a blockchain to perform the claimed steps amounts to no more than insignificant extra-solution activity, a general linking to a particular technological field, or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention matches data with a consumer of data and processes the exchange using 1) a processor, thus the processor is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 2) encrypted network links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to 2) an encrypted network, because limiting application of the abstract idea to an encrypted network is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Furthermore, the 3) database/global patient record 17database in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following is an example that the courts have deemed insignificant extra-solution activity: Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the database to obtain patient data, which is then exchanged for royalties with a data consumer.
Similarly, the 4) distributed ledger and 5) smart contract on a blockchain generally link the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to 4) a distributed ledger and 5) a smart contract, because limiting application of the abstract idea to generic blockchain terms is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0136237 to Anderson et al.
As per claim 1, Anderson et al. teaches a method of providing real-time patient data sale processing, (see: paragraph [0007] where there is a method that compensates for healthcare information) the method 4comprising the steps of:
--5generating, via a processor, a global patient record for a first patient; (see: paragraphs [0036] and [0052] where CCDs are being generated and where CCDs are automatically obtained and aggregated by the data management database)
--6receiving a query request having one or more parameters for patient data from a 7data consumer over an encrypted network; (see: paragraph [0092] where a data purchaser may search for healthcare information after authorized, via username and password, at a portal. The portal access allows for access to an encrypted network)
--8correlating, via an EHR Data utility, the one or more parameters with a plurality of global patient records stored in a database to find matching patient data; (see: paragraph [0094] where one or more results to the search query are being displayed to the purchaser, showing various preliminary indications of the content of the results. The EHR data utility here is the system that matches the results with the query, thus, the utility here is the data management database as described in paragraph [0095])
--10returning the matching patient data from one or more data providers to the data lIconsumer; (see: paragraph [0094] where one or more results are displayed to the purchaser) and
--12paying a royalty to the one or more data providers, the utility and the first patient (see: paragraph [0104] where after the purchaser has remitted payment to the data management database, a portion of the payment is allocated to the provider of the sold data (i.e. healthcare provider, healthcare practice, or patient) for future remuneration).

As per claim 2, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein the query parameters include demographic data (see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such as age, gender, diagnosis, and geographic area. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 3, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein the query parameters include pharmaceutical data (see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such medication usage. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 4, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein the query parameters include laboratory data (see: paragraph [0092] where other search criteria include, but are not limited to, sorting patient medical record data based on a patient’s medical history, medical procedures involving particular medical devices, use of medical devices by particular healthcare providers, patient medical histories, and other relevant medical record data).

As per claim 5, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein the query parameters include mutiomic data (Based on Examiner’s 112(b) interpretation for this claim, the citation of claim 2 also meets claim 5. see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such as age, gender, diagnosis, and geographic area. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 7, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches further comprising automatically identify the recipients of a payment request by storing a list of the parties that provide patient data included in the matching 3patient data (see: paragraph [0113] where the data management database may compile large numbers of medical records affiliated with various healthcare providers and various specialists. In some instances, the data management system will produce a larger quantity of medical records than a purchaser desires to purchase. For example, a purchaser may desire to purchase only 1000 personal medical records out of a total of 100,000 medical records located during a search. The 1000 medical records may be affiliated with 10 particular healthcare providers. The data management system will compensate those healthcare providers for their medical records. While those 10 healthcare providers are compensated for their shared medical records, the other healthcare providers affiliated with the medical records that were not purchased by the purchaser are not compensated. Thus a list exists of providers of medical records).

As per claim 8, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein the royalty is a flat-fee processing fee paid to all 6parties involved in the query transaction (see: paragraph [0089] where the healthcare provider may be compensated at a flat rate or may be compensated based on the number of times their profile is purchased by a purchaser).

As per claim 9, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. further teaches wherein a royalty percentage is calculated based upon the 9amount of data contributed (see: paragraph [0110] where in another embodiment, payment to the one or more healthcare providers may be calculated by multiplying the revenue over a given time period generated by the sale of medical record data from a particular healthcare provider by a royalty rate with that amount being paid to each of the one or more healthcare providers such that each of the healthcare providers is compensated based on revenue generated from their medical record data).

As per claim 11, Anderson et al. teaches a method of providing ad-hoc patient data purchase processing, (see: paragraph [0007] where there is a method that compensates for healthcare information) the method 15comprising the steps of:
--16storing patient-related data received from a data provider in a global patient record 17database; (see: paragraphs [0036] and [0052] where CCDs are being generated and where CCDs are automatically obtained and aggregated by the data management database. The patient data here is being stored)
--18receiving a data sale request, having one or more data sales criteria, from a data 19consumer; (see: paragraph [0092] where a data purchaser may search for healthcare information after authorized, via username and password, at a portal. The portal access allows for access to an encrypted network)
--20querying the database for patient data matching the data sales criteria; (see: paragraph [0094] where one or more results to the search query are being displayed to the purchaser, showing various preliminary indications of the content of the results. The EHR data utility here is the system that matches the results with the query, thus, the utility here is the data management database as described in paragraph [0095])
--21generating a data sale result set having patient data that matches the data sale request; (see: paragraph [0103] where to access the full medical record data returned on the search, the purchaser submits a payment for the data based on the value of the data designated in the data management system. The purchaser is billed for each individual medical record or report that the purchaser desires to obtain) and
32--facilitating settlement between the data consumer and the data provider by paying a royalty to the parties that contributed data to the data sale result set (see: paragraph [0104] where after the purchaser has remitted payment to the data management database, a portion of the payment is allocated to the provider of the sold data (i.e. healthcare provider, healthcare practice, or patient) for future remuneration).

As per claim 12, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al.  further teaches wherein the criteria include demographic data (see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such as age, gender, diagnosis, and geographic area. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 13, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches wherein the criteria include pharmaceutical data (see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such medication usage. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 14, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches wherein the criteria include laboratory data (see: paragraph [0092] where other search criteria include, but are not limited to, sorting patient medical record data based on a patient’s medical history, medical procedures involving particular medical devices, use of medical devices by particular healthcare providers, patient medical histories, and other relevant medical record data).

As per claim 15, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches wherein the criteria include mutiomic data (Based on Examiner’s 112(b) interpretation for this claim, the citation of claim 12 also meets claim 15. see: paragraphs [0150] - [0151] where the survey provider inputs desired characteristics into the data management database such as age, gender, diagnosis, and geographic area. After receiving the desired characteristics from the survey provider, the data management database identifies patients matching the desired characteristics).

As per claim 17, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches further comprising automatically identi1y the recipients 15of a data sale purchase by storing a list of the parties that provide patient data included in the result 16set (see: paragraph [0113] where the data management database may compile large numbers of medical records affiliated with various healthcare providers and various specialists. In some instances, the data management system will produce a larger quantity of medical records than a purchaser desires to purchase. For example, a purchaser may desire to purchase only 1000 personal medical records out of a total of 100,000 medical records located during a search. The 1000 medical records may be affiliated with 10 particular healthcare providers. The data management system will compensate those healthcare providers for their medical records. While those 10 healthcare providers are compensated for their shared medical records, the other healthcare providers affiliated with the medical records that were not purchased by the purchaser are not compensated. Thus a list exists of providers of medical records).

As per claim 18, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches wherein the royalty is a flat-fee processing fee paid to all 19parties involved in the query transaction (see: paragraph [0089] where the healthcare provider may be compensated at a flat rate or may be compensated based on the number of times their profile is purchased by a purchaser).

As per claim 19, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. further teaches wherein a royalty percentage is calculated based upon the 22amount of data contributed (see: paragraph [0110] where in another embodiment, payment to the one or more healthcare providers may be calculated by multiplying the revenue over a given time period generated by the sale of medical record data from a particular healthcare provider by a royalty rate with that amount being paid to each of the one or more healthcare providers such that each of the healthcare providers is compensated based on revenue generated from their medical record data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0136267 to Anderson et al. in view of U.S. 2019/0354693 to Yoon et al.
As per claim 6, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. may not further, specifically teach wherein the query request is stored in a distributed ledger.

Yoon et al. teaches:
--wherein the query request is stored in a distributed ledger (see: paragraph [0057] where in some embodiments, the method may further include outputting a search interface configured to receive input from a data consumer and perform a search of metadata stored on the distributed ledger based on the received input).
	One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the query request is stored in a distributed ledger as taught by Yoon et al. in the method as taught by Anderson et al. with the motivation(s) of satisfying security and privacy regulations of the medical data (see: paragraph [0057] of Yoon et al.).

As per claim 16, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. may not further, specifically teach wherein the criteria is stored in a distributed ledger.

Yoon et al. teaches:
--wherein the criteria is stored in a distributed ledger (see: paragraph [0057] where in some embodiments, the method may further include outputting a search interface configured to receive input from a data consumer and perform a search of metadata stored on the distributed ledger based on the received input).
	One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the criteria is stored in a distributed ledger as taught by Yoon et al. in the method as taught by Anderson et al. with the motivation(s) of satisfying security and privacy regulations of the medical data (see: paragraph [0057] of Yoon et al.).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0136267 to Anderson et al. in view of U.S. 2020/0012676 to Singh Narang et al.
As per claim 10, Anderson et al. teaches the method of claim 1, see discussion of claim 1. Anderson et al. may not further, specifically teach wherein the paying of royalties is executed via a smart 12contract on a blockchain.

Singh Narang et al. teaches:
--wherein the paying of royalties is executed via a smart 12contract on a blockchain (see: paragraph [0089] where a royalty smart contract may be configured to manage fund allocation determinations associated with royalty payments for a work generated by an end user transaction. For example, the smart contract may determine that, upon the sale of a book, the publisher receives 40% of the revenue and the author receives 25% of the revenue).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the paying of royalties is executed via a smart 12contract on a blockchain as taught by Singh Narang et al. in the method as taught by Anderson et al. with the motivation(s) of automating processes (see: paragraph [0084] of Singh Narang et al.).

As per claim 20, Anderson et al. teaches the method of claim 11, see discussion of claim 11. Anderson et al. may not further, specifically teach wherein the paying of royalties is executed via a smart contract on a blockchain.

Singh Narang et al. teaches:
--wherein the paying of royalties is executed via a smart 12contract on a blockchain (see: paragraph [0089] where a royalty smart contract may be configured to manage fund allocation determinations associated with royalty payments for a work generated by an end user transaction. For example, the smart contract may determine that, upon the sale of a book, the publisher receives 40% of the revenue and the author receives 25% of the revenue).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the paying of royalties is executed via a smart 12contract on a blockchain as taught by Singh Narang et al. in the method as taught by Anderson et al. with the motivation(s) of automating processes (see: paragraph [0084] of Singh Narang et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626